UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2235


In re: DARRELL L. GOSS,

                     Petitioner,



                           On Petitions for Writ of Mandamus.
                                 (2:18-cv-02938-BHH)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Darrell L. Goss, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell L. Goss petitions this court for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2254 (2018) petition. He seeks an

order from this court directing the district court to rule on the petition. We find the present

record does not reveal undue delay in the district court. Accordingly, we deny the

mandamus petition, the supplemental mandamus petition, and the second supplemental

mandamus petition. We grant Goss’ motion for leave to file his certificate of service, deny

Goss’ motions for expedited consideration, and dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITIONS DENIED




                                              2